ORDER
PER CURIAM.
Microdyne Products Co., Inc., appeals from the trial court’s judgment finding in *799favor of Southtowne Machining, Inc., on its action on account for materials it had provided Microdyne and finding against Mi-crodyne on its counterclaim for damages arising out of late delivery.
We have reviewed the parties’ briefs and the record on appeal and find there is substantial evidence to support the trial court’s judgment. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).